Case 1:17-cr-00101-LEK Document 787 Filed 01/21/20 Pagelof2 PagelD#: 6721

 

 

 

 

 

UNITED STATES COURT OF APPEALS FILED
FOR THE NINTH CIRCUIT
JAN 21 2020
MOLLY C DWYER, CLERK
US COURT OF APPEALS
UNITED STATES OF AMERICA, No. 20-10019

Plaintiff - Appellee, D.C. No. 1:17-cr-00101-LEK-1

Vv. U.S. District Court for Hawaii,
Honolulu

ANTHONY T. WILLIAMS,
TIME SCHEDULE ORDER

Defendant - Appellant.

 

 

The parties shall meet the following time schedule.

If there were reported hearings, the parties shall designate and, if necessary, cross-
designate the transcripts pursuant to 9th Cir. R. 10-3.2. If there were no reported
hearings, the transcript deadlines do not apply.

Tue., February 11,2020 = Transcript shall be ordered.
Thu., March 12, 2020 Transcript shall be filed by court reporter.

Tue., April 21, 2020 Appellant's opening brief and excerpts of record
shall be served and filed pursuant to FRAP 31 and
9th Cir. R. 31-2.1.

Thu., May 21, 2020 Appellee's answering brief and excerpts of record
shall be served and filed pursuant to FRAP 31 and
9th Cir. R. 31-2.1.

The optional appellant's reply brief shall be filed and served within 21 days of
service of the appellee's brief, pursuant to FRAP 31 and 9th Cir. R. 31-2.1.

Case: 20-10019, 01/21/2020, ID: 11569080, DktEntry: 1-1, Page 2 of 3
Case 1:17-cr-00101-LEK Document 787 Filed 01/21/20 Page2of2 PagelD#: 6722

Failure of the appellant to comply with the Time Schedule Order will result in
automatic dismissal of the appeal. See 9th Cir. R. 42-1.

FOR THE COURT:

MOLLY C. DWYER
CLERK OF COURT

By: Janne Nicole Millare Rivera
Deputy Clerk
Ninth Circuit Rule 27-7

Case: 20-10019, 01/21/2020, ID: 11569080, DktEntry: 1-1, Page 3 of 3
